DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2010/0280431 to Criado et al.

    PNG
    media_image1.png
    331
    480
    media_image1.png
    Greyscale
In the specification and figures, Criado discloses the apparatus as claimed by Applicant. With regard to claims 1, 2, Criado discloses a perfusion device comprising a body comprising a first elongated portion 210 configured for placement in an artery, a second elongated portion 212 for placement in a vein, first and second valves 216 positioned away from the first and second ends. See Criado FIG 3, as annotated by the Examiner, at left.
With regard to claims 4-6 and 12, Criado discloses that the apparatus may comprise one-way valves with a flexible segment 218 therebetween, capable of forming the angles claimed by Applicant (see FIG 3, ¶0102). 
With regard to claim 7, Criado discloses that the valves may comprise hemostasis valves that allow insertion of tools therethrough (see ¶0088). 
With regard to claims 8-10, Criado discloses that the apparatus may comprise a balloon, a type of flareable tip, a guidewire, and a dilator (see paragraphs 0018, 0076). 
With regard to claim 11, Criado discloses that the apparatus may comprise a tapered tip (see claim 24). 
With regard to claims 13, 17-19, Criado discloses the method as claimed by Applicant. Criado generally discloses the steps of placing a sheath or tube in the common carotid artery, connecting the sheath to a venous location wo establish retrograde flow (see ¶007, 0013). Criado further discloses that a dilator 645 may be placed in sheath 650 to introduce the sheath into the selected vessel to a desired depth, and the dilator removed (see ¶0079, 0088).
With regard to claim 14, Criado discloses that the dilator may pass through the claimed valves (see ¶0076). 
With regard to claim 15, Applicant is setting forth the desired result of a claimed procedure. Since Criado discloses the steps of the instantly claimed procedure, it follows naturally that Criado’s method would achieve the same result claimed by Applicant.
With regard to claim 16, Criado discloses that the sheath 650 may be bent to assume a desired shape (see ¶0079). 
With regard to claim 20, Criado discloses the steps of selecting a prebending an implant, and placing into a patient, wherein the size is selected to accommodate a patient, (see ¶0079, 0074), and selecting an appropriate introducer 650 or 705 depending on the patient needs (¶0076, 0077). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0280431 to Criado et al.
With regard to claim 3, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(B). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        27 July 2022